HOLT, District Judge.
I have examined the briefs submitted for the libelants in this case. I see no reason to change the opinion expressed at the conclusion of the trial. It was the charterers’ duty to furnish the coal to the ship. They left that duty to the master. Therefore the master, in buying the coal, was the agent of the charterers. The coal when bought was the property of the charterers, and it was the duty of the charterers to use it in the navigation of the ship, and the master, engineer and crew, being authorized to use it, acted in respect to whatever they did or omitted to do about the coal as the agents of the charterers. If, therefore, untruthful reports were made to the charterers as to the amount purchased, or coal actually purchased was misappropriated, those were fraudulent acts perpetrated by an agent against his own principal, for which he is responsible to the principal, but which, in my opinion, imposed no liability on the owners of the ship, and no maritime lien on the ship. I think it proper to add that no inference should be drawn from this decision that, in my opinion, there is any evidence establishing that the master or engineer or any of the crew were guilty of any misappropriation of the coal, or misconduct of any kind in relation to it. I put the decision on the legal proposition that the libelants have no ground of recovery, on the evidence, against the ship.
I think that the libel should be dismissed, with costs.